Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00407-CV

                                      Jacek DZIERWA,
                                          Appellant

                                              v.

                                      Veronica CERDA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18975
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED for new trial. The motion to dismiss filed by Veronica
Cerda is DENIED.

       We ORDER that Jacek Dzierwa recover his costs of this appeal from Veronica Cerda.

       SIGNED August 6, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice